601 Congress Street Boston, Massachusetts 02210-2805 October 26, 2011 Securities and Exchange Commission Washington, DC 20549 RE: John Hancock Bank and Thrift Opportunity Fund (File No. 811-08568) John Hancock Bond Trust (File No. 811-03006) John Hancock California Tax-Free Income Fund (File No. 811-05979) John Hancock Capital Series (File No. 811-01677) John Hancock Current Interest (File No. 811-02485) John Hancock Funds II (File No. 811-21779) John Hancock Funds III (File No. 811-21777) John Hancock Hedged Equity & Income Fund (File No. 811-22441) John Hancock Income Securities Trust (File No. 811-04186) John Hancock Investment Trust (File No. 811-00560) John Hancock Investment Trust II (File No. 811-03999) John Hancock Investment Trust III (File No. 811-04630) John Hancock Investors Trust (File No. 811-04173) John Hancock Municipal Securities Trust (File No. 811-05968) John Hancock Preferred Income Fund (File No. 811-21131) John Hancock Preferred Income Fund II (File No. 811-21202) John Hancock Preferred Income Fund III (File No. 811-21287) John Hancock Premium Dividend Fund (File No. 811-05908) John Hancock Series Trust (File No. 811-03392) John Hancock Sovereign Bond Fund (File No. 811-02402) John Hancock Strategic Series (File No. 811-04651) John Hancock Tax-Advantaged Dividend Income Fund (File No. 811-21416) John Hancock Tax-Advantaged Global Shareholder Yield Fund (File No. 811-22056) John Hancock Tax-Exempt Series Fund (File No. 811-05079) John Hancock Variable Insurance Trust (File No. 811-04146) Dear Sir/Madam: On behalf of the Registrants, enclosed for filing, pursuant to Rule 17g-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), are the following documents: A copy of Endorsement 14 to the Registrants’ amended joint bond no. 81906724 issued by Chubb Group of Insurance Companies deleting Endorsement 13 which extended the bond period from July 15, 2010 to September 30, 2011. A copy of Endorsement 15 to the Registrant’s amended joint bond no. 81906724 issued by the Chubb Group of Insurance Companies extending the bond period from July 15, 2010 to December 31, 2011. A copy of Rider No. 2 to the Registrants’ amended joint bond no. 87142110B extending the bond period from July 15, 2011 to September 30, 2011 A copy of Rider No. 3 to the Registrant’s amended joint bond no. 87142110B extending the bond period from July 15, 2011 to December 31, 2011. A copy of the resolutions of the Board of Trustees approving the endorsements. A copy of the agreement among the investment companies entered into pursuant to paragraph (f) of Regulation 17g-1. A statement showing the single bond amount (if the investment company had not been named as an insured under this joint insured bond). A statement showing that premiums have been paid for the period July 15, 2011 to December 31, 2011. Sincerely, /s/ Betsy Anne Seel Betsy Anne Seel Assistant Secretary FEDERA L INSURANC E COMPANY Endorsemen t No. : 14 Bon d Number : NAM
